Name: Commission Regulation (EC) No 1214/2003 of 7 July 2003 amending Regulation (EC) No 2368/2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds
 Type: Regulation
 Subject Matter: sources and branches of the law;  coal and mining industries;  international trade;  technology and technical regulations;  trade policy
 Date Published: nan

 Avis juridique important|32003R1214Commission Regulation (EC) No 1214/2003 of 7 July 2003 amending Regulation (EC) No 2368/2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds Official Journal L 169 , 08/07/2003 P. 0030 - 0031Commission Regulation (EC) No 1214/2003of 7 July 2003amending Regulation (EC) No 2368/2002 implementing the Kimberley Process certification scheme for the international trade in rough diamondsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2368/2002 of 20 December 2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds(1), as last amended by Commission Regulation (EC) No 803/2003(2), and in particular Article 17 thereof,Whereas:(1) The Commission has received an application from the London Diamond Bourse and Club to be listed in Annex V to Regulation (EC) No 2368/2002 (hereafter "the Regulation").(2) The London Diamond Bourse and Club has provided the Commission with information to prove that it has fulfilled the requirements of Article 17 of the Regulation, in particular by adopting a code of conduct that will be binding for all its members.(3) On the basis of the information provided, the Commission has reached the conclusion that listing the London Diamond Bourse and Club in Annex V to the Regulation is justified.(4) The measures provided for in this Regulation are in accordance with the opinion of the Committee referred to in Article 22 of Regulation (EC) No 2368/2002,HAS ADOPTED THIS REGULATION:Article 1The text contained in the Annex to this Regulation is added to Annex V to Regulation (EC) No 2368/2002.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 July 2003.For the CommissionChristopher PattenMember of the Commission(1) OJ L 358, 31.12.2002, p. 28.(2) OJ L 115, 9.5.2003, p. 53.ANNEXThe following text is added to Annex V to Regulation (EC) No 2368/2002:The London Diamond Bourse and Club 100 Hatton Garden London EC1N 8NX United Kingdom